Name: Commission Regulation (EEC) No 2305/86 of 23 July 1986 amending Regulation (EEC) No 3418/82 on the procedure for sale of oilseeds held by intervention agencies
 Type: Regulation
 Subject Matter: trade policy;  marketing;  plant product
 Date Published: nan

 24. 7 . 86 Official Journal of the European Communities No L 201 /21 COMMISSION REGULATION (EEC) No 2305/86 of 23 July 1986 amending Regulation (EEC) No 3418/82 on the procedure for sale of oilseeds held by intervention agencies THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1454/86 (2), and in particular Articles 26 (3) and 27a (5) thereof, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 In Article 2 ( 1 ) of Regulation (EEC) No 3418/82, the first subparagraph is replaced by the following : 'The intervention agencies shall sell the oilseeds in their possession , in the manner provided for in Articles 2 and 3 , to any purchaser who offers at least the intervention price prevailing at the time when the goods are withdrawn from intervention plus an amount of 1 ECU per 100 kilograms and, where appropriate, reduced by the amount given in Article 27a (4) of Regulation No 136/66/EEC.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect form 1 July 1986 . Whereas under Article 27a (4) of Regulation No 136/ 66/EEC, the intervention purchase price may be reduced through the application of the system of maximum guaranteed quantities ; whereas, in these circumstances, a reduction of the same amount should be made in the price at which oilseeds in the possession of intervention agencies shall be sold under the provisions of Article 2 of Commission Regulation (EEC) No 3418/82 (3), as last amended by Regulation (EEC) No 1 1 67/83 (4); This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 July 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172 30 . 9 . 1966, p . 3025/66 . (2) OJ No L 133 , 21 . 5 . 1986, p. 8 . (3) OJ No L 360, 21 . 12 . 1982, p . 19 . (4) OJ No L 128 , 18 . 5 . 1983 , p. 16 .